UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6048



MUHAMMAD ABD SALEEM EURY,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-01-208)


Submitted:    June 12, 2003                   Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Muhammad Abd Saleem Eury, Appellant Pro Se.      Mark Ralph Davis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Muhammad Eury appeals the district court’s order accepting a

magistrate judge’s recommendation to dismiss his 28 U.S.C. § 2254

(2000) petition for failure to exhaust state remedies.                    When, as

here, a district court dismisses a § 2254 petition solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).              We have independently

reviewed the record and conclude that Eury has not made the

requisite showing. See Miller-El v. Cockrell, 123 S. Ct. 1029, 1039

(2003).

     Accordingly,      we    deny   a   certificate      of   appealability     and

dismiss the appeal.          We dispense with oral argument because the

facts   and   legal    contentions      are   adequately      presented    in   the

materials     before   the    court     and   argument    would   not     aid   the

decisional process.




                                                                        DISMISSED


                                         2